DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because Figs 1A, 1B, and 1C are blurry and shaded making the reference numbers illegible, and fig 2 and 3A include shading which reduces legibility (37 CFR 1.84(m)). In addition fig 3A includes dimensions making it unclear if those are to be reference numerals or otherwise.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: fN.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: N.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The abstract of the disclosure is objected to because in line 1, "disclosure" is an implied term and unnecessary in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication component in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 1-2 the limitation “the one or more sensors include a sensor configured to measure angle” is unclear. It is not clear if the sensor of claim 3 is to perform the same function as the claimed sensor in claim 1 or if the sensor is in addition to claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen (2009/0210093).
With respect to claim 1, Jacobsen discloses a system for regulating a load amount applied on a user of an exoskeleton (see Abstract, lines 11-15), the system comprising one or more sensors (see [0023], lines 5-6) for sensing data related to an amount of force exerted on a limb of the user by a part of the exoskeleton (see [0024], lines 1-3, where the part of the exoskeleton is interpreted as the exoskeleton below the knee of the user, where the sensor is near the foot); a 
With respect to claim 4, Jacobsen discloses that the part of the exoskeleton is an anterior below knee support (see claim 1 above) of the exoskeleton configured to provide support to a lower limb of a leg of the user (the exoskeleton is providing support and a footplate below the knee supports the foot in fig 2).
With respect to claim 5, Jacobsen discloses wherein the processing unit generates the instruction when the determined amount of force exceeds a predetermined threshold (see [0023], lines 12-14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Ashihara (2006/0276728).
With respect to claim 2, Jacobsen discloses sensors (see claim 1 above) but is silent regarding the sensors including a strain gauge.
	However, Ashihara teaches an exoskeleton (1A, fig 1) with strain gauges (10aL/10aR, fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Jacobsen to include the strain gauges as taught by Ashihara so as to replace one known sensor with another to determine a load.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Sankai (2010/0271051).
With respect to claim 3, Jacobsen discloses sensors (see claim 1 above) but is silent regarding the sensors configured to measure an angle formed at a knee of the exoskeleton.
However, Sankai teaches an exoskeleton (10, fig 1) with a sensor configured to measure an angle formed at a knee of the exoskeleton (see [0124], lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Jacobsen to include the angle sensor as taught by Sankai so as to replace one known sensor with another to measure further parameters to manipulate the exoskeleton.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Choi (2015/0272811).

However, Choi teaches an exoskeleton (5, fig 4) with processing unit (1430, fig 14) which generates instructions based on a threshold which depends on the user’s weight (see [0175], lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Jacobsen to include the threshold based on weight of the user as taught by Choi, so as to provide a personalized movement of the exoskeleton.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Goffer (2012/0101415).
With respect to claim 7, Jacobsen shows all the features of the invention as claimed above but lacks a user interface configured provide a notification to the user prior to generating instruction.
However, Goffer teaches an exoskeleton (10, fig 1) with a user interface (warning device, see [0055], lines 8-10) configured to provide a notification (audible, visible, palpable alert; see [0055], lines 8-10) prior to generating instruction (see [0055], lines 10-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jacobsen to include the interface as taught by Goffer so as to provide feedback and safety to the user. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Koren (2016/0250093).

However, Koren teaches an exoskeleton (10, fig 1) with a collapse mode where the exoskeleton lowers itself to a seated position (see [0038], lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modes of Jacobsen to include a collapse mode as taught by Koren so as to allow the user to perform daily functions.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2017/0128291) in view of Yagi (2014/0212243).
With respect to claim 9, Kim teaches a method of receiving from one or more sensors (630, fig 6 of Kim), data related to an amount of force exerted on a limb of the user (see [0100], lines 1-4 of Kim) during a transition of the exoskeleton from seated to standing position (see [0101], lines 1-5 of Kim); processing the data so as to determine the amount of force (see [0101], lines 1-3 of Kim); generating an instruction to change an operation of the exoskeleton based on the determination of the amount of force (processor calculates torque which is received by the driving portion); and transmitting the instruction to the exoskeleton device so as to change the operation of the exoskeleton (see [0102], lines 1-3 of Kim).
	Kim lacks the data being the amount of force exerted on a limb of the user from a part of the exoskeleton.
However, Yagi teaches an exoskeleton (300, fig 8B) with a glove and associated upper body exoskeleton (630-646/325-326, fig 8B). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exoskeleton of Kim to include 
With respect to claim 11, the modified Kim shows data including an angle formed at a knee of the exoskeleton during the transition (see [0011] and [0013] of Kim).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Yagi as applied to claim 9 above, and further in view of Blankespoor (9387588).
With respect to claim 10, the modified Kim shows all the features of the invention as claimed above but lacks a footplate and data of the frictional force between the footplate and the ground.
However, Blankespoor teaches robotic (200, fig 2) with data including frictional force between a foot plate and a ground (see col. 3, lines 53-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exoskeleton of the modified Kim to include the frictional force data as taught by Blankespoor so as to prevent slipping of the user.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Yagi as applied to claim 9 above, and further in view of Goffer (2012/0101415).
With respect to claim 12, the modified Kim shows all the features as claimed above but lacks providing a warning to the user prior to transmitting the instruction to the exoskeleton.
However, Goffer teaches providing a warning to the user (audible, visible, palpable alert; see [0055], lines 8-10) prior to transmitting instruction (see [0055], lines 10-14).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perry (2008/0009771), Goffer (8905955), Roh (2015/0088269), Sugata (2016/0150999), Yue (10342725), Ha (10350091), Asano (2017/0252255), Gunura (2018/0304456), Goto (2019/0183714), and Murray (2020/0346009) are cited to show additional exoskeleton systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            

/TU A VO/            Primary Examiner, Art Unit 3785